Title: Address to Lieutenant Governor Hutchinson Seeking a Recess, 15 June 1770
From: Adams, John,Cushing, Thomas,Hawley, Joseph,Adams, Samuel,Sheaffe, Edward,Massachusetts House of Representatives
To: Hutchinson, Thomas,Lieutenant Governor of Massachusetts Bay Colony


      
      15 June 1770. MS not found. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 38. Prepared by a committee appointed and reporting the same day, composed of Thomas Cushing, Joseph Hawley, Samuel Adams, Edward Sheaffe, and JA.
      
      On 13 June the Representatives heard the Council’s address to Hutchinson which reiterated the determination of the House to conduct no business in Cambridge (same, p. 32–36). Hutchinson’s reply to the Council reaffirmed his position and was presented to the House on 15 June. The committee described above was then named to prepare a message to the Lieutenant Governor restating the lower chamber’s decision “not to enter upon Business out of the Town of Boston” and adding the prayer that if Hutchinson was “determined not to remove the Assembly there, he would be pleased to give Leave to the Members to retire to their respective Homes” (same, p. 37). Upon the adoption of the report, JA was named to the committee which delivered the message to Hutchinson. It was not until 25 June, however, that Hutchinson recessed the intransigent legislators (same, p. 38, 47).
     